Exhibit 10.15

 

[g262221kji001.jpg]

 

JPMORGAN CHASE BANK, N.A.

416 West Jefferson Street
Louisville, Kentucky 40202

 

December 10, 2012

 

Almost Family, Inc.

9510 Ormsby Station Road, Suite 300

Louisville, Kentucky 40223

Attn:  Mr. C. Steven Guenthner

 

Re:                             Credit Agreement dated as of December 2, 2010
among Almost Family, Inc. (“AFAM”),
JPMorgan Chase Bank, N.A. as a Lender and as Administrative Agent thereunder,
and the other Lenders parties thereto (the “Credit Agreement”)

 

Dear Steve:

 

Section 6.06[b] of the Credit Agreement limits the sum of cash dividends
declared and paid by AFAM plus amounts expended by AFAM to repurchase shares of
its capital stock to not greater than $20,000,000 in the aggregate during any
fiscal year of AFAM.  AFAM has informed the Lenders that are parties to the
Credit Agreement that AFAM intends to declare and pay a cash dividend on or
before December 31, 2012 (the “Subject Dividend”), after giving effect to which
the sum of all cash dividends plus amounts used by AFAM to repurchase shares of
its capital stock during the fiscal year ending December 31, 2012 will be
greater than $20,000,000 but will not exceed $21,000,000.

 

By their signatures below, the undersigned Lenders, constituting either the
“Required Lenders” as defined in the Credit Agreement, or all of the Lenders
under the Credit Agreement, hereby agree to substitute the amount of $21,000,000
for the amount of $20,000,000 in Section 6.06[b] of the Credit Agreement [i]
solely with respect to the fiscal year of AFAM ending December 31, 2012, it
being understood and agreed that the amount of $20,000,000 will remain effective
as to all fiscal years of AFAM thereafter, and [ii] conditioned and in reliance
upon the affirmation by AFAM, as evidenced by its signature below, that, in
accordance with Section 6.06, immediately after giving effect to the Subject
Dividend no Default or Event of Default shall have occurred and be existing.

 

The consent set forth in the immediately preceding paragraph of this letter
shall be effective when, and only when, this letter has been executed by
representatives of Lenders constituting the Required Lenders as defined in the
Credit Agreement, as well as by AFAM.  The joinder of AFAM and Lenders to this
letter shall be effective notwithstanding that the letter is executed in
counterparts, and a facsimile or other reproduction of a signature of AFAM or a
Lender shall be effective to the same extent as the manual signature of AFAM or
such Lender.  The consent of the Lenders set forth in this letter applies only
to the specific circumstances addressed by it, and shall not imply any
obligation on the part of Lenders to consent to any other circumstance for which
the consent of Lenders is required pursuant to the Credit Agreement.

 

 

 

Very truly yours,

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender and

 

 

as Administrative Agent

 

 

 

 

 

By:

/s/James D. Baker, Jr.

 

 

 

(signature)

 

 

Name:

James D. Baker, Jr.

 

 

 

(print)

 

 

Title:

Division Manager

 

--------------------------------------------------------------------------------


 

AGREED:

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ E. Mark Hardison

 

 

(signature)

 

Name:

E. Mark Hardison

 

 

(print)

 

Title:

Vice President

 

 

 

 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Blake Gronich

 

 

(signature)

 

Name:

Blake Gronich

 

 

(print)

 

Title:

Vice President

 

 

 

 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

By:

/s/ Jeffrey A. Thieman

 

 

(signature)

 

Name:

Jeffret A. Thieman

 

 

(print)

 

Title:

Senior Vice President

 

 

 

 

 

AFFIRMED:

 

 

 

ALMOST FAMILY, INC.

 

 

 

 

 

By:

/s/ C. Steven Guenthner

 

 

(signature)

 

Name:

C. Steven Guenthner

 

 

(print)

 

Title:

President

 

 

2

--------------------------------------------------------------------------------